internal_revenue_service number release date index number ------------------------------------------------------------ --- --------------------------------------------- ----------------------------------------- ------------------------------ re ---------------------------------------------- ------------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-124848-17 date february legend ------------------ date ----------------- date ------------------------------------------------------ settlor ---------------------------------------------- spouse --------------------------------- son ------------------------------ son trust ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- - trust a ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- trust b ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------- -------------------- ---------------------------------------------------- trust c state state statute dear -------------- this letter responds to your authorized representative’s letter of date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed distribution from trust a to trust c plr-124848-17 facts the facts submitted and representations made are as follows on date a date after date settlor established and funded an irrevocable_trust trust to be administered under state law pursuant to article iii of trust two separate trusts were established with identical terms for the benefit of settlor’s two sons son and son trust a is an irrevocable_trust for the benefit of son and trust b is an irrevocable_trust for the benefit of son this letter_ruling pertains to trust a and its successor trust c under paragraph a of article iii the trustee currently may pay to or apply for the benefit of son all or any part of the net_income of trust a as the trustee shall determine to be necessary or advisable for the support maintenance education and health of son any income that is not distributed shall be accumulated and added to principal at least annually under paragraph c of article iii the trustee may pay to or apply for the benefit of son all or any part of the principal of trust a in such amounts and at such intervals as the trustee determines to be necessary or desirable for the support maintenance education and health of son under paragraph d of article iii upon the death of son trust a shall be transferred and delivered to such appointee or appointees among the living issue of the settlor and in such amounts or proportions and upon such terms and provisions as son shall appoint and direct in an effective will or codicil specifically referencing this limited_power_of_appointment paragraph d of article iii further provides that if this limited_power_of_appointment is not exercised as to all or any portion of trust a then the remaining trust property will vest in and be delivered and conveyed to son 1’s then living issue per stirpes subject_to the provisions in paragraph e of article iii if son leaves no surviving issue the remaining trust property will be divided into equal shares one for each surviving son of settlor and one share for the then living issue per stirpes of each son of settlor who shall be deceased with issue then living subject_to the provisions in paragraph e of article iii under paragraph e of article iii if any trust property vests in an issue of a deceased son of settlor who is under years old then the property vesting in such issue will be held in trust as a separate trust the trustee shall distribute all or any part of the net_income and principal for such person’s support maintenance education and health until such person attain sec_21 years of age upon such person attaining years of age the principal and any undistributed_income of such trust will be conveyed to such person discharged of the trust if such person dies prior to his or her attaining years of age the trust shall be delivered to such person’s estate free and clear of all trusts paragraph f of article iii provides that notwithstanding any other provision of trust to the contrary no trust created under article iii shall continue beyond years after the plr-124848-17 death of the last to die of the settlor and the settlor’s sons who were living at the date of the execution of trust upon the expiration of such period all trusts shall terminate and the assets shall be distributed outright to such persons as are then entitled to the income on date the trustee pursuant to and in accordance with the requirements of state statute as in effect on date appointed all of the principal and accumulated income of trust a to a new trust known as trust c effective upon the receipt of a favorable private_letter_ruling state statute was not in effect on date during son 1’s lifetime the distribution standard in trust c is identical to the distribution standard in trust a under article iv paragraph a of trust c son will continue to be entitled to discretionary distributions of principal and income for son 1’s support maintenance education and health however the distributions will be in the discretion of an independent_trustee no person other than son is eligible to receive distributions from trust c during son 1’s life under paragraph b of article iv of trust c son will continue to have a testamentary power to appoint all or any part of the principal and income remaining at his death to one or more living lineal_descendants of the settlor in such proportions and amounts as son shall so designate in his absolute discretion the class of permissible appointees of son 1’s limited_power_of_appointment is identical under trust a and trust c however while trust a provides generally that son may appoint property upon such terms and provisions as son directs in his will or codicil trust c expressly provides that son may create new trusts for the benefit of the permissible appointees and establish the terms and conditions under which such new trusts will be administered if son fails to specify whether the appointed property shall be distributed to the designated appointees outright or in further trust then any property appointed to a lineal descendant of the settlor shall be held as a separate trust for the benefit of the designated appointee in accordance with article v an article v trust similar to trust a paragraph b of article iv of trust c prohibits any trust created by the exercise of son 1’s power_of_appointment from continuing in existence beyond the date which i sec_21 years after the last to die of the settlor’s sons who were living at the time of execution of trust if son does not exercise his power_of_appointment then the property remaining in trust c at son 1’s death will be apportioned among son 1’s living issue per stirpes if son is not survived by any living issue then the remaining property of trust c will be divided among the settlor’s living issue per stirpes any property apportioned for a descendant of son or the settlor upon son 1’s death will be held in further trust for that descendant in a_trust described in article v an article v trust plr-124848-17 paragraph a of article v of trust c provides that the independent_trustee of each article v trust may distribute principal and income of the trust to the beneficiary of such trust in the independent trustee’s sole and absolute discretion paragraph b provides that the beneficiary of each article v trust will have a testamentary general_power_of_appointment over the property of that beneficiary’s trust the beneficiary may use his or her general_power_of_appointment to appoint all or any part of the principal and income of the beneficiary’s article v trust remaining at the time of the beneficiary’s death to one or more lineal_descendants of the settlor and or such beneficiary’s estate in such proportions and amounts as the beneficiary shall so designate in his or her absolute discretion the beneficiary shall have the broadest possible discretion in appointing the trust property including the ability to appoint property outright or in further trust for the benefit of one or more lineal_descendants of the settlor if upon the death of a beneficiary of an article v trust the testamentary general_power_of_appointment is not exercised then the property remaining in that article v trust will be divided among that beneficiary’s living issue per stirpes if the beneficiary is not survived by any living issue then the remaining property of the article v trust will be divided among the beneficiary’s living siblings and the descendants of any deceased siblings of the beneficiary per stirpes if the beneficiary is not survived by any living issue siblings or descendants of siblings the remaining property of the article v trust will be divided among the settlor’s living issue per stirpes trust c includes modifications to the administrative terms of trust a in particular trust c provides for the appointment of an independent_trustee who is granted the authority to make discretionary distribution decisions the appointment of a family trustee whose authority will be limited to investment and administrative decisions and the future appointment of a_trust protector who will have the authority to remove and replace trustees under article vii paragraph b of trust c an independent_trustee must not be the settlor the settlor’s spouse a beneficiary of trust c a spouse of a beneficiary of trust c a lineal descendant of a beneficiary of trust c or a spouse of a lineal descendant of a beneficiary of trust c under article vii paragraph e of trust c a protector must not be the settlor any beneficiary or any person related or subordinate to the settlor or any beneficiary within the meaning of sec_672 it is represented that settlor and spouse who is treated as the transferor of one-half of the transfer pursuant to sec_2513 and sec_2652 allocated sufficient gst_exemption to cause trust a to have an inclusion_ratio of zero you have requested a ruling that the proposed transfer of trust a assets to a successor trust trust c and the modifications caused by the distribution to trust c will not cause trust a or trust c to lose their exempt status for purposes of the gst tax plr-124848-17 law and analysis sec_2601 provides that a tax is imposed on every gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section will not cause the trust to lose its exempt status unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if either the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of sec_26_2601-1 by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower plr-124848-17 generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter state statute provides that a trustee of an original trust may without authorization by the court exercise the discretionary power to distribute principal or income to or for the benefit of one or more current beneficiaries of the original trust by appointing all or part of the principal or income of the original trust subject_to the power in favor of a trustee of a second trust the trustee of the original trust may exercise this power whether or not there is a current need to distribute principal or income under any standard provided in the terms of the original trust the trustee’s special power to appoint trust principal or income in further trust under this section includes the power to create the second trust the second trust may be a_trust created under the same trust instrument as the original trust or under a different trust instrument however the terms of the second trust are subject_to certain limitations related to maintaining the beneficial interests set forth in the original trust including only beneficiaries of the original trust may be beneficiaries of the second trust a future vested or contingent_interest in the original trust may not be accelerated in the second trust distributions of income and principal subject_to an ascertainable_standard in the original trust must be included in the second trust and must be exercisable in favor of the same current beneficiaries of the original trust and a power_of_appointment may be conferred upon a beneficiary to whom the trustee has the power to distribute principal or income of the original trust subject_to state’s rule_against_perpetuities statute plr-124848-17 no guidance has been issued concerning the modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum modification that would not affect the gst status of a grandfathered trust will similarly not affect the exempt status of such a_trust in the instant case trust a does not expressly authorize the trustee to distribute principal from trust a to trust c while state statute authorizes the trustee to make such a distribution to satisfy the requirement in sec_26_2601-1 the state law must be in effect at the time the exempt trust became irrevocable in this case state statute was enacted subsequent to the execution of trust a accordingly the effect of the proposed distribution of trust a principal to trust c on the exempt status of the trusts will be evaluated under the rules in sec_26_2601-1 under the governing instrument of trust c the terms of the distribution of income and principal during son 1’s lifetime are identical to the terms in trust a except that under trust c an independent_trustee has the discretionary authority to make such distributions under the governing instrument of trust c son maintains the testamentary limited_power_of_appointment provided to son under trust a and has the power to appoint to the same class of permissible appointees under the governing instrument of trust c the contingent_remainder beneficiaries in default of the exercise of son 1’s limited_power_of_appointment remain the same as under trust a_trust c clarifies that son in exercising the limited_power_of_appointment may create new trusts for the benefit of permissible appointees and any trust created by the exercise of the power is subject_to the same termination_date as applicable to trusts created under trust a with respect to these trust c provisions the distribution of principal from trust a to trust c will not cause a shift of a beneficial_interest to a lower generation beneficiary nor extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust trust c differs from trust a by providing for the creation of article v trusts where son exercises his limited_power_of_appointment but fails to specify whether the appointed property shall be distributed to the designated appointees outright or in further trust and to the extent son does not exercise his limited_power_of_appointment and the remaining trust property is apportioned among living issue of son or settlor under the governing instrument of trust c the beneficiary of each article v trust is the sole lifetime beneficiary of the trust and is granted a testamentary general_power_of_appointment over the principal of such trust the grant of a testamentary general_power_of_appointment to the sole lifetime beneficiary of a_trust is viewed as functionally equivalent to granting outright ownership see restatement second of property for transfer_tax purposes the grant of the power will cause the value of the beneficiary’s article v trust to be includible in the gross_estate of the beneficiary at his or her death under sec_2041 and the beneficiary to be plr-124848-17 treated as the transferor of the article v trust for gst tax purposes under sec_2652 therefore with respect to these trust c provisions the distribution of principal from trust a to trust c will not cause a shift of a beneficial_interest to a lower generation beneficiary nor extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust trust c additionally differs from trust a by modifying the provisions relating to the administration of trust including provisions for the appointment of an independent_trustee who will have the authority to make discretionary distribution decisions the appointment of a family trustee whose authority will be limited to investment and administrative decisions and the future appointment of a_trust protector who will have the authority to remove and replace trustees trust c provides that certain individuals and classes of individuals are prohibited from serving as independent_trustee and trust_protector pursuant to sec_26_2601-1 modifications that are administrative in nature that only indirectly increase the amount transferred will not be considered to shift a beneficial_interest in the trust see example of sec_26 b i e therefore with respect to these trust c administrative provisions the distribution of principal from trust a to trust c will not cause a shift of a beneficial_interest to a lower generation beneficiary nor extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust accordingly based upon the facts submitted and the representations made we conclude that the proposed distribution of assets from trust a to trust c satisfies the requirements of sec_26_2601-1 and will not cause trust a or trust c to lose their exempt status for gst tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or the occurrence of any subsequent transaction or action that may be permissible under the governing instrument of trust c this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-124848-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
